Case 18-24151-GLT         Doc 286    Filed 08/07/20 Entered 08/07/20 10:37:46              Desc Main
                                    Document      Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                               *
                                                      *   Case No. 18-24151-GTL
RESTLAND MEMORIAL PARKS, INC.,                        *
                                                      *   Chapter 11
                Debtor.                               *
                                                      *
***************************************               *
RESTLAND MEMORIAL PARKS, INC.,                        *   Related to Document Nos. 274 and
                                                      *   275
                Movant,                               *
                                                      *   Hearing Date: August 20, 2020
                v.                                    *                 at 10:30 a.m.
                                                      *
FIRST COMMONWEALTH BANK,                              *
                                                      *
                Respondent.                           *


      FIRST COMMONWEALTH BANK’S OBJECTIONS TO DEBTOR’S MOTION
        TO SELL RIGHT TO BE INTERRED IN 500 SPECIFIED BURIAL PLOTS


          NOW COMES, FIRST COMMONWEALTH BANK (“Respondent”), by its attorneys

 McGrath McCall, P.C., and files these Objections to Debtor’s Motion to Sell Right to be Interred in

 500 Specified Burial Plots, and in support thereof avers as follows:

          1.    This is an action arising pursuant to a case under Title 11 of the United States Code.

          2.    Respondent is a party-in-interest under the provisions of the United States Bankruptcy

 Code because Respondent is a secured creditor of Debtor.
Case 18-24151-GLT        Doc 286     Filed 08/07/20 Entered 08/07/20 10:37:46                 Desc Main
                                    Document      Page 2 of 5




 I.     RESPONDENT’S MORTGAGE LOAN

        3.      On June 24, 2005, Debtor obtained a loan from Respondent in the original principal

 amount of $300,065.00 (the “Loan”). The Loan is evidenced by a Promissory Note dated June 24,

 2005, executed by Debtor (the “Note”). A true and correct copy of the Note is attached to

 Respondent’s duly filed Proof of Claim (Claim 16-1).

        4.      On June 24, 2005, as security for payment of the debt evidenced by the Note, Debtor

 made, executed and delivered to Respondent a Mortgage in the original principal amount of

 $300,065.00 (the “Mortgage”) on the cemetery real property located at 990 Patton Street Extension,

 Monroeville, PA 15146 and 2026 Lincoln Road, Verona, PA 15147, being Block and Lot Nos. 544-

 H-216, 544-H-218, and 229-J-177 (the “Real Property”) and Debtor’s personal property pursuant to

 the Uniform Commercial Code.

        5.      The Mortgage was recorded with the Department of Real Estate of Allegheny County,

 Pennsylvania on June 24, 2005, at Instrument No. 2005-73834. A true and correct copy of the

 Mortgage is attached to Respondent’s duly filed Proof of Claim (Claim 16-1).

        6.      Respondent’s Mortgage is a first priority lien against the Real Property.

        7.      The Mortgage which Debtor granted to Respondent states that

                   “[Debtor] grants, bargains, sells, conveys, assigns, transfers . . . and
                   mortgages to [Respondent] all of [Debtor’s] right, title, and interest in and to
                   the following described real property, together with all existing or
                   subsequently erected or affixed . . . improvements and fixtures . . .
                   easements, rights of way, all liberties, privileges, tenements, hereditaments,
                   and appurtenances thereunto belonging or anywise made appurtenant; . . .
                   and all other rights, royalties, and profits relating to the real property . . . .”




                                             Page 2 of 5
Case 18-24151-GLT         Doc 286      Filed 08/07/20 Entered 08/07/20 10:37:46               Desc Main
                                      Document      Page 3 of 5




           8.    As of August 19, 2019, the amount due and owing Respondent under the Note and

 Mortgage was as follows:

                          Principal                     $119,191.47
                          Interest to 8/19/19           $ 25,868.82
                          Late Charges to 8/19/19       $ 8,723.04
                          Total                         $153,783.33

 plus interest, late charges, and other amounts as authorized by the Note and Mortgage from August

 19, 2019, including reasonable attorney’s fees and costs of collection.

 II.       DEBTOR’S MOTION TO SELL RIGHT TO BE INTERRED IN 500 SPECIFIED
           BURIAL PLOTS

           9.    Debtor’s Motion states that Debtor is selling the right to be interred in 500 specified

 burial plots and that the sale does not involve the transfer of ownership of any interest in real estate.

           10.   To be clear, Debtor’s proposed sale is the sale of 500 burial plots.

           11.   Pennsylvania’s Superior Court has stated that the sale of a burial plot is the

 conveyance of a privilege, easement, or license to make interments in the lot purchased, exclusive of

 others, so long as the lot remains a cemetery. The fee simple interest remains in the grantor subject

 to the grantee’s right to the exclusive use of the lot for burial purposes. Petition of First Trinity

 Evangelical Lutheran Church in City of Pittsburgh, 214 Pa. Super. 185, 192, 251 A.2d 685, 689

 (1969).

           12.   “This has been settled in Pennsylvania as in most other jurisdictions. The purchase of

 a lot in a cemetery, although under a deed absolute in form and containing words of inheritance, is

 regarded as conveying only a privilege, easement, or license to make interments in the lot purchased,

 exclusively of others, so long as the lot remains a cemetery, the fee remaining in the grantor subject



                                               Page 3 of 5
Case 18-24151-GLT         Doc 286      Filed 08/07/20 Entered 08/07/20 10:37:46                 Desc Main
                                      Document      Page 4 of 5




 to the grantee’s right to the exclusive use of the lot for burial purposes. Id. at 689 (Emphasis added);

 Pitcairn v. Homewood Cemetery, 229 Pa. 18, 77 A. 1105 (1910); Craig v. First Presbyterian Church

 of Pittsburgh, 88 Pa. 42 (1878); Kincaid’s Appeal, 66 Pa. 411 (1870); Walter v. Baldwin, 126

 Pa.Super. 589, 193 A. 146 (1937); Cedar Hill Cemetery Company v. Lees, 22 Pa.Super. 405 (1903);

 14 C.J.S. Cemeteries s 25.

         13.     “Although courts have given the property interest in a burial space a variety of labels,

 most of the labels recognize that a burial space is an interest in real property.” In re Memorial

 Estates, Inc., 90 B.R. at 886, 900 (N.D. Ill. (1988).

         14.     A mortgage executed by a cemetery corporation which covers cemetery premises

 together with all improvements, tenements, easements, fixtures, and appurtenances thereto belonging

 includes unused burial spaces. In re Memorial Estates, Inc., 90 B.R. 886 (N.D. Ill. (1988).

         15.     As set forth above, the Mortgage which Debtor granted to Respondent states that

                     “[Debtor] grants, bargains, sells, conveys, assigns, transfers . . . and
                     mortgages to [Respondent] all of [Debtor’s] right, title, and interest in and to
                     the following described real property, together with all existing or
                     subsequently erected or affixed . . . improvements and fixtures . . .
                     easements, rights of way, all liberties, privileges, tenements, hereditaments,
                     and appurtenances thereunto belonging or anywise made appurtenant; . . .
                     and all other rights, royalties, and profits relating to the real property . . . .”

         16.     The 500 burial plots which Debtor proposes to sell are subject to Respondent’s first

 priority lien pursuant to the explicit language of the Mortgage and Pennsylvania law.

         17.     Respondent objects to Debtor’s Motion because Respondent’s lien will be divested by

 the sale, but no sale proceeds will be paid directly to Respondent for its first priority lien on the

 burial plots.



                                               Page 4 of 5
Case 18-24151-GLT         Doc 286      Filed 08/07/20 Entered 08/07/20 10:37:46              Desc Main
                                      Document      Page 5 of 5




        18.      The proposed Order of Court approving the sale of the burial plots provides that the

 sale proceeds will be paid as follows: (i) the costs of local newspaper and legal journal advertising;

 (ii) court approved attorney fees in the amount of $5,000.00; and (iii) the balance of the funds to be

 held by the attorney for the debtor until further Order of Court, after further notice and hearing.

        19.      Respondent Objections to Debtor’s Motion and requests that the Court order that the

 Closing Agent or Debtors’ Attorney pay directly to Respondent the entire balance of the sale

 proceeds after payment of (i) the costs of local newspaper and legal journal advertising; and (ii)

 court approved attorney fees in the amount of $5,000.00.

        WHEREFORE, Respondent requests that the Court order the Closing Agent or Debtors’

 Attorney to pay directly to Respondent the entire balance of the sale proceeds after the payment of

 (i) the costs of local newspaper and legal journal advertising; and (ii) court approved attorney fees in

 the amount of $5,000.00.


                                                         McGRATH McCALL, P.C.


                                                      By: /s/ Gary W. Darr
                                                         Gary W. Darr, Esquire
                                                         PA I.D. No. 90857
                                                         Four Gateway Center, Suite 1040
                                                         444 Liberty Avenue
                                                         Pittsburgh, PA 15222
                                                         gdarr@lenderlaw.com
                                                         Telephone (412) 281-4333
                                                         Facsimile (412) 281-2141

                                                         Counsel for Respondent,
                                                         First Commonwealth Bank




                                              Page 5 of 5
